PER CURIAM.
The defendant, Walgreen Co., appeals judgment for the plaintiffs, Frank Schauer-man and Ruth Schauerman, entered upon verdict of the jury in a trip and fall accident.
A careful consideration of the record on appeal, the briefs and oral argument of counsel for the parties establishes a factual situation that was properly submitted to the ■ jury. Under such circumstances this court must sustain the verdict and judgment.
Affirmed.
ANDREWS and CROSS, JJ., and WEISSING, LOUIS, Associate Judge, concur.